Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, 10-12, 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a drive module for a vehicle comprising: at least one electric motor configured to drive wheels of the vehicle; a gearbox mechanically attached to the at least one electric motor, wherein the gearbox is configured to receive output from the at least one electric motor; an inverter configured to provide power for the at least one electric motor from a battery of the vehicle; an acoustic wrap configured to dampen noise emitted from the drive module; and a mass dampener attached to a motor of the at least one electric motor configured to reduce vibration of the drive module, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the acoustic wrap includes an inverter acoustic wrap, configured to be attached to and cover the inverter in order to significantly dampen noise from the inverter as required by Claim 1.
Although the prior art discloses a vehicle comprising: a main propulsive battery; a drive module electrically connected to the battery comprising: at least one electric motor configured to drive wheels of the vehicle; a gearbox mechanically attached to the at least one electric motor, wherein the gearbox is configured to receive output from the at least one electric motor; an inverter configured to provide power for the at least one electric motor from a battery of the vehicle; an acoustic wrap configured to dampen noise emitted from the drive module; and a mass dampener attached to the at least one electric motor configured to reduce vibration of the drive module, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the acoustic wrap includes an inverter acoustic wrap, configured to be attached to and cover the inverter in order to significantly dampen noise from the inverter as required by Claim 10.
Although the prior art discloses a drive module for a vehicle comprising: at least one electric motor configured to drive wheels of the vehicle; a gearbox mechanically attached to the at least one electric motor, wherein the gearbox is configured to receive output from the at least one electric motor; an inverter configured to provide power for the at least one electric motor from a battery of the vehicle; an acoustic wrap configured to dampen noise emitted from the drive module; and a mass dampener attached to a motor of the at least one electric motor configured to reduce vibration of the drive module, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the mass dampener comprises: an insert located inside an opening of a frame of the one motor of the at least one motor, wherein the insert is configured to receive a bolt; a detuning mass directly adjacent a plate, wherein the plate abuts the insert; said bolt extends through the detuning mass, the plate, and the insert and is configured to be attached to a mounting point of the vehicle at the end of the bolt; wherein the detuning mass is configured to dampen the vibrations of the drive module as required by Claim 18.
Although the prior art discloses a ear drive module for a drive train of an electric vehicle: a pair of electric motors each configured to drive a corresponding rear wheel of the vehicle; a gearbox mechanically attached to the pair of electric motors at least one electric motor, wherein the gearbox is configured to receive output from the pair of electric motors; a pair of inverters corresponding to each electric motor configured to convert power from the battery of the vehicle to corresponding motor of the pair of electric motors, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a first and second acoustic wrap attached to and covering a corresponding electric motor of the pair of electric motors; a pair of mass dampeners attached to a corresponding electric motor of the pair of electric motors, wherein the mass dampeners configured to reduce vibration of the drive module; and wherein the pair of mass dampeners is attached to corresponding mounting points of the vehicle frame as required by Claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618